Citation Nr: 0906376	
Decision Date: 02/20/09    Archive Date: 02/27/09

DOCKET NO.  08-14 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left knee disability.

2.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1983 to July 2004.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of October 2007 by 
the Department of Veterans Affairs (VA) Nashville, Tennessee, 
Regional Office (RO).

The Veteran requested a video-conference hearing in 
connection with the current claims.  The hearing was 
scheduled and subsequently held in January 2009.  The Veteran 
testified before the undersigned Veterans Law Judge (VLJ) and 
the hearing transcript is of record.

The issue of entitlement to service connection for sleep 
apnea is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO denied service connection for a left knee 
disability in December 2004 and January 2006.  The Veteran 
did not appeal the RO's decisions and, therefore, these 
decisions are final.
   
2.  The evidence received subsequent to the January 2006 RO 
decision includes service treatment records, VA treatment 
records, and hearing testimony; this evidence does not raise 
a reasonable possibility of substantiating the claim of 
service connection for a left knee disability.


CONCLUSIONS OF LAW

1.  The RO's December 2004 and January 2006 decisions are 
final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 20.200, 
20.300, 20.1103 (2008).

2.  New and material evidence has not been presented since 
the January 2006 RO decision denying service connection for a 
left knee disability; thus, the claim is not reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Left Knee Disability

The Veteran's claim of entitlement to service connection for 
a left knee disability was originally denied in a rating 
decision dated December 2004 on the basis that although knee 
conditions were noted in service, there was no permanent 
residual or chronic disability shown by the evidence.  
Following the submission of additional evidence, the RO 
issued a rating decision dated January 2006 in which it again 
denied the Veteran's claim on the same grounds discussed 
above.  The Veteran was notified of this decision that same 
month and did not appeal.  Thus, these decisions are final.  

In October 2007, the RO issued a rating decision denying the 
claim.  It was noted that additional service treatment 
records had been received.  The RO, apparently relying on 38 
C.F.R.§ 3.156(c)(1), reconsidered the Veteran's claim without 
regard to whether new and material evidence was submitted and 
denied the claim on the merits.  Regardless of the RO's 
actions, the Board must still determine de novo whether new 
and material evidence has been received.  Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

According to 38 C.F.R. § 3.156(c)(1), if VA receives or 
associates with the claims file relevant official service 
department records that existed and had not been associated 
with the claims file when VA first decided the claim, VA will 
reconsider the claim, notwithstanding § 3.156(a), which 
outlines the basic requirements for new and material evidence 
claims.  (emphasis added).  Such records include, but are not 
limited to (1) service records that are related to a claimed 
in-service event, injury, or disease, regardless of whether 
such records mention the Veteran by name; (2) additional 
service records forwarded by the Department of Defense or the 
service department to VA anytime after VA's original request 
for service records; and (3) declassified records that could 
not have been obtained because the records were classified 
when VA decided the claim.

An explanatory note associated with 38 C.F.R. § 3.156(c)(1) 
indicated that these rules allowing for reconsideration were 
not applicable to records that VA could not have obtained 
when it decided the claim because the records did not exist 
when VA decided the claim, or because a veteran failed to 
provide sufficient information for VA to identify and obtain 
the records from the respective service department, the Joint 
Services Records Research Center (JSRRC), or from any other 
official source.  See 38 C.F.R. § 3.156(c)(2).  

On October 4, 2007, VA received copies of special orders 
dated October 2003 as well as STRs for the period April - 
June 2004.  Although these records appeared not to be 
associated with the Veteran's claims file at the time her 
claim was first decided, the Board finds that these records 
are not relevant to the current claim.  These records do not 
reference the left knee and therefore are not relevant to the 
claim.  

Consequently, the Board finds that the provisions of 38 
C.F.R. § 3.156(c)(1) are not applicable in this case.  Thus, 
the Veteran must submit new and material evidence sufficient 
to reopen her claim of entitlement to service connection for 
a left knee disability.   

The applicable criteria define "new" evidence as evidence 
not previously submitted to agency decision-makers and 
"material" evidence as evidence, that by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  38 
C.F.R. § 3.156 (2008).  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last final denial and must raise a reasonable 
probability of substantiating the claim.  Id.

The Board acknowledges that a change in diagnosis or the 
specificity of the claim must be carefully considered in 
determining the etiology of a potentially service- connected 
condition as well as whether the new diagnosis is a 
progression of the prior diagnosis, a correction of an error 
in diagnosis, or the development of a new and separate 
condition.  38 C.F.R. §§ 4.13, 4.125 (2008); Boggs v. Peake, 
520 F.3d 1330 (Fed. Cir. 2008).  In this case, the Veteran's 
current claim of service connection for a left knee 
disability is based on the same factual basis and/or 
diagnosis as the previous claim that was last decided on the 
merits.  Thus, new and material evidence is necessary to 
reopen the claim.  Id.  The evidence received subsequent to 
the January 2006 RO decision is presumed credible for the 
purposes of reopening a claim unless it is inherently false 
or untrue, or it is beyond the competence of the person 
making the assertion.  Justus v. Principi, 3 Vet. App. 510, 
513 (1992).

The Board finds that new and material evidence has not been 
received.  The evidence of record at the time of the January 
2006 RO decision consisted of the Veteran's STRs, post-
service VA treatment records, and unrelated private treatment 
records.  The evidence now of record includes additional STRs 
and VA treatment records as well as hearing testimony.  The 
Veteran also submitted private treatment records unrelated to 
the current claim. 

The Veteran's claim was previously denied in January 2006 on 
the grounds that there was no evidence showing a currently 
diagnosed left knee disability that was related to the left 
knee conditions in service.  That determination is final as 
an appeal was not perfected.  See 38 U.S.C.A. § 7104 (West 
2002); 38 C.F.R. §§ 20.200, 20.300, 20.1103 (2008).  Thus, 
the evidence submitted after the final January 2006 RO 
decision must relate to these facts.  

Associated with the Veteran's claims file are VA treatment 
records from Blanchfield Army Community Hospital for the 
period November 2004 - December 2005 as well as private 
treatment records from the Clarksville Sleep Disorder Center.  
None of these records showed treatment for or a diagnosis of 
a left knee disability and none of the evidence linked a 
claimed left knee disability to the Veteran's period of 
active service.

The Veteran also testified before the undersigned VLJ in 
January 2009 in conjunction with the current claim.  In 
particular, the Veteran testified that she was treated for 
chronic knee pain in service and that she experienced these 
same symptoms since discharge from service.  The Veteran 
further testified that she had not been to a doctor recently 
for treatment of the claimed left knee disability, nor had 
she been diagnosed as having a left knee disability.   

Given the evidence of record, the Board concludes that new 
and material evidence has not been presented.  While the 
Veteran has submitted "new" evidence (i.e., evidence not 
previously submitted to agency decision-makers), this 
evidence was not "material" evidence in that by itself or 
when considered with previous evidence of record, the 
evidence related to an unestablished fact necessary to 
substantiate the claim.  See 38 C.F.R. § 3.156.  As discussed 
above, none of the "new" evidence submitted diagnosed the 
Veteran as having a left knee disability.

The United States Court of Appeals for Veterans Claims 
(Court) has in the past held that there must be a diagnosis 
of an underlying disability to establish a claim for service 
connection.  Pain alone is not a disability.  Sanchez-Benitez 
v. West, 13 Vet. App. 282, 285 (1999), vacated in part and 
remanded on other grounds sub nom., Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001).  
 
Furthermore, the Board notes that at no time during the 
pendency of this appeal has the Veteran demonstrated, nor 
does the evidence show, that she has a current left knee 
disability.  See McClain v. Nicholson, 21 Vet. App. 319, 321 
(2007) (noting that the requirement of a current disability 
is satisfied when the claimant has a disability at the time a 
claim for VA disability compensation is filed or during the 
pendency of that claim and that a claimant may be granted 
service connection even though the disability resolves prior 
to the Secretary's adjudication of the claim). 

As previously stated, the Veteran submitted new evidence in 
conjunction with her current claim, but material evidence 
must relate to an unestablished fact necessary to 
substantiate the claim.  In this case, evidence of a 
currently diagnosed left knee disability was required.  The 
evidence of record does not support such a finding.  
Accordingly, new and material evidence to reopen a claim of 
entitlement to service connection for a left knee disability 
has not been presented.

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist veterans in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
Veteran and her representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper notice from VA must inform the 
Veteran of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the Veteran is expected to 
provide.  This notice must be provided prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the Veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court also 
clarified VA's duty to notify in the context of claims to 
reopen.  With respect to such claims, VA must both notify the 
Veteran of the evidence and information that is necessary to 
reopen the claim and notify the Veteran of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit that is being sought.  To 
satisfy this requirement, the Secretary is required to look 
at the bases for the denial in the prior decision and to 
provide the Veteran with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.  

In this case, the duty to notify and assist was not satisfied 
prior to the initial unfavorable decision on the claim by the 
AOJ.  Under such circumstances, VA's duty to notify may not 
be "satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an statement of the case or 
supplemental statement of the case, is sufficient to cure a 
timing defect).  

The VCAA duty to notify was satisfied subsequent to the 
initial AOJ decision by way of a letter sent to the Veteran 
in December 2007 that fully addressed the required notice 
elements.  The letter informed the Veteran of what evidence 
was required to reopen a claim of entitlement to service 
connection for a left knee disability, what elements were 
found lacking in the previous denial, how to substantiate a 
service connection claim, and of the Veteran's and VA's 
respective duties for obtaining evidence.  The December 2007 
letter also informed the Veteran of the type of evidence 
necessary to establish a disability rating and an effective 
date for the disability on appeal.  

Although the notice letter was not sent before the initial 
AOJ decision in this matter, the Board finds that this error 
was not prejudicial to the Veteran because the actions taken 
by VA after providing the notice have essentially cured the 
error in the timing of notice.  Not only has the Veteran been 
afforded a meaningful opportunity to participate effectively 
in the processing of her claim and given ample time to 
respond, but the AOJ also readjudicated the case by way of a 
statement of the case issued in April 2008 after the notice 
was provided.  For these reasons, it is not prejudicial to 
the Veteran for the Board to proceed to finally decide this 
appeal as the timing error did not affect the essential 
fairness of the adjudication.

The Board also finds that all of the relevant facts have been 
properly developed, and that all available evidence necessary 
for an equitable resolution of the issue has been obtained.  
The Veteran's service treatment records have been obtained.  
The Veteran's post-service treatment records have been 
obtained.  

As discussed above, new and material evidence was not 
submitted, thus, there is no requirement to obtain a VA 
medical examination in this case.  38 C.F.R. 
§ 3.159(c)(4)(iii).  Accordingly, the Board finds that VA has 
complied, to the extent required, with the duty-to- assist 
requirements found at 38 U.S.C.A. § 5103A and 38 C.F.R. § 
3.159(c)-(e). 
  

ORDER

New and material evidence to reopen a claim of entitlement to 
service connection for a left knee disability has not been 
presented; therefore, the appeal is denied.


REMAND

II.  Sleep Apnea

The Veteran also contends that her currently diagnosed sleep 
apnea is related to service.  In particular, the Veteran 
testified in January 2009 that her sleep apnea symptoms, to 
include headaches, began in service and that she was 
diagnosed as having sleep apnea approximately six months 
after discharge from service.

STRs associated with the Veteran's claims file are negative 
for a diagnosis of or treatment for sleep apnea.  However, 
the Board notes that the Veteran's treatment for headaches is 
well-documented in the record.  The Veteran reported to sick 
call numerous times over her career for treatment of various 
kinds of headaches.  Some of these headaches, according to 
the evidence of record, were attributed to the Veteran's 
psuedotumor cerebri, while the etiology of other kinds of 
headaches remained unknown.

The first pertinent post-service evidence of record is dated 
February 2005.  The Veteran sought care at the Blanchfield 
Army Community Hospital for "irregular breathing."  
Specifically, the Veteran indicated that her spouse told her 
that she snored and had irregular breathing at night while 
sleeping.  According to the Veteran's spouse, these symptoms 
began approximately 10-12 months prior to this appointment, 
or while the Veteran was still on active duty.  The 
impression was sleep apnea.  The Board notes that this 
diagnosis was confirmed by a May 2005 sleep study conducted 
at the Clarksville Sleep Disorder Center.  It is also noted 
that the Veteran uses a Continuous Positive Airway Pressure 
(CPAP) machine to manage her sleep apnea.

VA has a duty to assist veterans to obtain evidence needed to 
substantiate a claim. 38 U.S.C.A. § 5103A (West 2002); 38 § 
C.F.R. § 3.159 (2008).  This duty to assist includes 
providing a thorough and contemporaneous medical examination.  
Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  In this 
case, a VA examination is necessary to determine the 
relationship between the Veteran's currently diagnosed sleep 
apnea and her period of active service, if any.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements with the appropriate 
VA medical facility for the Veteran to 
undergo an examination.  The claims folder 
and a copy of this remand must be made 
available to the examiner.  The examiner 
should note in the examination report that 
the claims folder and the remand have been 
reviewed.  Any appropriate evaluations, 
studies, and testing deemed necessary by 
the examiner should be conducted at this 
time, and included in the examination 
report.

The examiner is asked to express an 
opinion as to whether it is at least as 
likely as not (i.e., 50 percent or greater 
possibility) that the Veteran's currently 
diagnosed sleep apnea began in or is 
related to the Veteran's military service.  
If the examiner determines that the 
Veteran's sleep apnea is not related to 
service, the examiner is asked to comment 
on the February 2005 Blanchfield Army 
Community Hospital treatment record in 
which the Veteran indicated the onset of 
her sleep apnea symptoms began in service.  
The examiner must provide a complete 
rationale for any stated opinion.

2.  Thereafter, the RO should readjudicate 
the Veteran's claim.  If the benefit 
sought on appeal remains denied, the 
Veteran and her representative should be 
provided a Supplemental Statement of the 
Case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable laws and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response. 

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


